internal_revenue_service number release date index number ------------------------ ----------- ---------------------- -------------------------------- ------------------------------------- in re ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl br6 plr-117340-09 date date legend taxpayer ------------------------------------------------ parent ------------- accounting firm --------------- advisory firm -------------------------- date ----------------- date ----------------------- date ---------------------- year ------- state a -------- dear ----------------- this responds to your letter dated date requesting a ruling that grants taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc including the shareholder’s consent statement in accordance with temp sec_1 1t b the rulings given in this letter are based on facts and representations submitted by taxpayer and accounting firm and accompanied by penalty of perjury statements this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a domestic_corporation wholly owned by parent a closely-held corporation that has elected subchapter_s status advisory firm is a financial tax and plr-117340-09 accounting advisory firm in year advisory firm advised parent of the tax advantages associated with interest charge domestic international sales corporations discs parent’s in-house legal department consulted with outside legal counsel to further evaluate this option shortly thereafter taxpayer was incorporated in state a on date parent’s legal department prepared all the necessary incorporation paperwork and applied to the internal_revenue_service for an employer_identification_number for taxpayer from its inception taxpayer was intended to be treated as a disc and accordingly parent has always treated taxpayer as a disc for federal_income_tax purposes although advisory firm initially advised parent on the benefits of a disc formation it was not engaged to implement the formation of taxpayer or provide advice concerning the tax requirements associated with forming a disc including the necessity of timely filing a form 4876-a instead parent relied on its in-house legal department to handle the formation of the disc through inadvertent error neither parent’s legal department nor parent’s tax department filed the required form 4876-a even though taxpayer had assumed that the necessary requirements to conduct business as a disc were satisfied it did not qualify as a disc for federal_income_tax purposes because it did not timely file a form 4876-a with the irs within days of date taxpayer represents that it did not discover this error until date during initial conversations with accounting firm which had been retained to provide advice on accounting issues with respect to the newly formed disc as a precautionary measure taxpayer filed a protective form 4876-a so that it would be treated as a disc for its taxable_year beginning date in the event that it cannot be treated as a disc for its first taxable_year taxpayer has requested a ruling that grants the following an extension of time to file a form 4876-a within days from the date such ruling is issued so that it will be treated as a disc for its first taxable_year and permission to withdraw the protective form 4876-a it filed for its taxable_year beginning date if it receives a favorable ruling granting an extension of time to file form 4876-a for its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the day period immediately preceding the beginning of the taxable_year except that the plr-117340-09 secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing disc status must file form 4876-a a corporation electing to be treated as a disc for its first taxable_year shall make its election within days after the beginning of that year the rules contained in sec_1_992-2 and b and shall apply to the manner of making the election and the manner and form of representing shareholder consent to the election sec_1_992-2 provides in part that the election to be treated as a disc shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interest of the government taxpayer requests an extension of time to make a timely election described in temp sec_1_921-1t for its first taxable_year this election is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant plr-117340-09 taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file the election and shareholder consent statement required under temp sec_1_921-1t and sec_1_992-2 in addition we believe that if taxpayer makes a later-executed election in accordance with this ruling that is effective on date taxpayer’s earlier- executed but later-effective protective_election must properly be viewed either as having never been legally effective in the first place or as redundant under either view taxpayer need not withdraw its protective_election the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit a shareholder consent statement or to claim disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a and shareholder consent statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely ______________________ christopher j bello chief branch office of associate chief_counsel international taxpayer provided no precedential authority for the proposition that taxpayers may withdraw disc elections in a manner other than the revocation procedures set forth in sec_1_992-2 we provide no opinion whether taxpayers may withdraw disc elections in the manner requested by taxpayer
